Filed 7/26/13 In re Timothy F. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re TIMOTHY F., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                             F066767

         Plaintiff and Respondent,                                       (Super. Ct. No. JW129623-01)

                   v.                                                                OPINION
TIMOTHY F.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. William D.
Palmer, Judge.
         Randall Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Kane, Acting P.J., Detjen, J., and Peña, J.
          It was alleged in a juvenile wardship petition filed November 29, 2012, that
appellant, Timothy F., a minor, committed a violation of Penal Code section 148,
subdivision (a)(1) (resisting, delaying or obstructing a peace officer). On January 14,
2013, following a contested jurisdiction hearing, the juvenile court found the allegation of
the petition to be true. The court also found that appellant had violated probation granted
in a previous case in which appellant had been granted deferred entry of judgment.
          At the disposition hearing on January 29, 2013, in the instant case, the juvenile
court adjudged appellant a ward of the court and placed him on probation with various
terms and conditions, including that he perform 64 hours of service in the juvenile court
work program. In the prior case, the court continued appellant on probation under the
deferred entry of judgment program.
          Appellant‟s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
Appellant has not responded to this court‟s invitation to submit additional briefing. We
affirm.
                                            FACTS
Prosecution Case
          At approximately 1:45 p.m. on November 21, 2012, Bakersfield Police Officers
Karl Martin1 and Kelly Williams were dressed in “civilian attire,” sitting in a parked,
unmarked police car conducting surveillance, when appellant and Brenden R. (Brenden)2

1     The “Prosecution Case” portion of our factual summary is taken from Officer
Martin‟s testimony.
2      Officer Martin referred to appellant‟s companion as “Mr. [R.].” Appellant, in his
testimony referred to his companion by the first name Brenden and the same last name as
indicated by Officer Martin. The record does not reveal whether this person was an adult
or juvenile.


                                                2
got out of a car parked behind the officers‟ car and approached the officers on foot.
Brenden was carrying a machete and appellant was “standing in an aggressive stance as if
he was prepared to fight.” Both officers “exited [their] vehicle, announced „Bakersfield
Police Department,‟ and [Martin] displayed [his] badge.” Martin was wearing his badge
around his neck.
       At that point, appellant and Brenden turned and ran. Martin ran after appellant,
and Martin and Williams said, “„Stop. Bakersfield Police Department.‟” Appellant
continued to run, at which point Officer Martin pulled his gun and he and Officer
Williams, “gave the command again for them to stop and to get on the ground, at which
point [appellant] complied.”
Defense Case
       Appellant testified to the following: As he approached the car in which Martin
and Williams were sitting, he did not know they were police officers. He thought they
were gang members “or just somebody snooping around the neighborhood.” He and
Brenden walked up to the car and saw that each of the occupants had a pistol in his lap.
Appellant and Brenden then began to slowly walk away, at which point the two men got
out of the car and began running toward appellant and Brenden. As they ran, appellant
heard someone say, “„Bakersfield Police Department.‟” “As soon as [appellant] heard
that, [he] dropped to the ground” and put his hands flat on the ground.
                                      DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                              3